          Case 1:19-cv-09226-AT Document 25 Filed 06/25/20 Page 1 of 4




                                                             USDC SDNY
                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                DOC #:
VALENTIN DAMIAN, individually and on                         DATE FILED: 6/25/2020
behalf of others similarly situated,

                             Plaintiff,

              -against-                                            19 Civ. 9226 (AT)

5060 AUTO SERVICE, INC. (D/B/A 5060                                     ORDER
AUTO SERVICE, INC.) and LEONID BRUK,

                       Defendants.
ANALISA TORRES, United States District Judge:

        Plaintiff, Valentin Damian, brings this action against Defendants, 5060 Auto Service
Inc. and Leonid Bruk, for, inter alia, unpaid minimum and overtime wages under the Fair
Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. and the New York Labor Law
(“NYLL”), § 190 et seq. ECF No. 1. Having reached a settlement (the “Settlement”), the
parties seek the Court’s approval of their proposed agreement. See Letter, ECF No. 24. For
the reasons stated below, the motion to approve the Settlement is GRANTED.

                                          DISCUSSION

   I.      Legal Standard

        The FLSA was enacted “to correct and as rapidly as practicable to eliminate” certain
“labor conditions detrimental to the maintenance of the minimum standard of living necessary
for health, efficiency, and general well-being of workers.” 29 U.S.C. § 202. Significantly,
“[r]ecognizing that there are often great inequalities in bargaining power between employers and
employees, Congress made the FLSA’s provisions mandatory; thus, the provisions are not
subject to negotiation or bargaining between employers and employees.” Lynn’s Food Stores,
Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1352 (11th Cir. 1982) (citing Brooklyn Sav. Bank v.
O’Neil, 324 U.S. 697, 706 (1945)).

        In accord with the FLSA’s mandatory provisions, an employer cannot settle claims of
unfair wages without approval of the Department of Labor or a United States district court. See
Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012). Where, as here, the
parties seek approval from the district court, they must establish the settlement is “fair and
reasonable.” Persaud v. D & H Ladies Apparel LLC, No. 16 Civ. 5994, 2017 WL 1944154, at
*1 (S.D.N.Y. May 8, 2017). To determine whether a settlement is fair and reasonable, courts
consider:
            Case 1:19-cv-09226-AT Document 25 Filed 06/25/20 Page 2 of 4



         the totality of circumstances, including but not limited to the following factors: (1)
         the plaintiff’s range of possible recovery; (2) the extent to which “the settlement
         will enable the parties to avoid anticipated burdens and expenses in establishing
         their respective claims and defenses”; (3) the seriousness of the litigation risks
         faced by the parties; (4) whether “the settlement agreement is the product of arm’s-
         length bargaining between experienced counsel”; and (5) the possibility of fraud or
         collusion.

Wolinsky, 900 F. Supp. 2d at 335 (quoting Medley v. Am. Cancer Soc’y, No. 10 Civ. 3214, 2010
WL 3000028, at *1 (S.D.N.Y. July 23, 2010)). In addition, courts should not approve
agreements that contain “highly restrictive confidentiality provisions” and “overbroad” releases
of claims. Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015).

        Where the proposed settlement provides for payment of attorney’s fees, the Court must
separately assess the reasonableness of the fee award. Lliguichuzhca v. Cinema 60, LLC, 948 F.
Supp. 2d 362, 366 (S.D.N.Y. 2013). “In an individual FLSA action where the parties settled on
the fee through negotiation, there is ‘a greater range of reasonableness for approving attorney’s
fees.’” Wolinsky, 900 F. Supp. 2d at 336 (quoting Misiewicz v. D’Onofrio Gen. Contractors
Corp., No. 08 Civ. 4377, 2010 WL 2545439, at *5 (S.D.N.Y. May 17, 2010)). Still, “counsel
must submit evidence providing a factual basis for the award,” including “contemporaneous
billing records documenting, for each attorney, the date, the hours expended, and the nature of
the work done.” Id. (citation omitted).

   II.      Analysis

        The Settlement resolves Plaintiff’s claims under the FLSA. Letter at 2. The parties
entered into a separate agreement to settle Plaintiff’s NYLL claims, id. at 2 n.1, which does not
require approval under Cheeks. See Chowdhury v. Brioni Am., Inc., No. 16 Civ. 344, 2017 WL
5953171, at *5 (S.D.N.Y. Nov. 29, 2017) (“Judges in this [d]istrict routinely approve bifurcated
settlement agreements, in which the parties submit their FLSA agreement for court review and
approval but enter into a separate agreement that addresses the non-FLSA claims.” (internal
quotation marks, citations, and alterations omitted)).

         The Settlement provides Plaintiff with a recovery of $37,000 to be allocated as follows:
$24,616.47 to be paid to Plaintiff; and $12,124.53 to be paid to Plaintiff’s counsel in attorney’s
fees, plus expenses in the amount of $259. Settlement Agreement § 1, ECF No. 24-1; see also
Letter at 4. Plaintiff alleged that he would be entitled to FLSA back wages of approximately
$50,826. Letter at 3. Defendants dispute the number of hours that Plaintiff claims to have
worked. Id. at 2. Defendants also produced tax returns and financial records to argue that they
would lack the capacity to pay a significant judgment. Id. The parties contend that the
Settlement will enable the parties to avoid anticipated burdens and expenses in establishing
respective claims and defenses through further litigation and at trial. Id. Given “Defendants’
dispute as to the number of hours worked and evidence of Defendants’ financial condition,” they
argue, “the likelihood of a timely recovery of a full judgment, plus attorney’s fees and costs, is
limited.” Id. at 3.

                                                   2
           Case 1:19-cv-09226-AT Document 25 Filed 06/25/20 Page 3 of 4



         Moreover, the parties settled the action at a mediation conference, which was held
pursuant to the United States District Court for the Southern District of New York Mediation
Referral Order for Cases Filed Under the Fair Labor Standards Act. Id. at 3; see ECF No. 16.
The parties state that there was no possibility of fraud or collusion because they settled after
extensive arm’s-length negotiations at an in-person mediation between experienced attorneys.
Letter at 3. The Court concludes, therefore, that the Settlement satisfies each of the Wolinsky
factors.

        In addition, the release provisions in the Settlement are not overly broad, as they release
Defendant from claims “relating specifically to the federal wage and hour claims in the litigation
that occurred or [have] arisen as of the [e]ffective [d]ate of this [a]greement.” Settlement
Agreement § 2. The Settlement contains neither a confidentiality provision nor a non-
disparagement provision. The Court is, therefore, satisfied that the Settlement is fair and
reasonable.

        Turning to attorney’s fees, Plaintiff’s counsel seeks a fee of one-third of the settlement
proceeds, in the amount of $12,124.53, plus expenses in the amount of $259, totaling
$12,383.53. Letter at 4. The Second Circuit favors the percentage-of-the-fund method of
calculating attorney’s fees because it “directly aligns the interests of [Plaintiff] and [his]
counsel.” Wal-Mart Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 121 (2d Cir. 2005).
Contingency fees of one-third in FLSA cases are routinely approved in this Circuit. Gonzales v.
27 W.H. Bake, LLC, No. 15 Civ. 4161, 2018 WL 1918623, at *4 (S.D.N.Y. Apr. 20, 2018)
(collecting cases). As a check on the reasonableness of attorney’s fees, however, courts still
calculate the total cost of attorney’s hours billed, previously known as the lodestar method. In re
AOL Time Warner S’holder Derivative Litig., No. 02 Civ. 6302, 2010 WL 363113, at *23
(S.D.N.Y. Feb. 1, 2010).

         Plaintiff’s counsel’s billing records indicate that attorney Michael Faillace bills at a rate
of $450 per hour; Clifford Tucker, an associate, bills at a rate of $350 per hour; and paralegals
bill at a rate of $100 per hour. Letter at 6; see also Timesheet, ECF No. 24-2. In all, Plaintiff’s
counsel billed 38.43 hours on this matter. See Timesheet at 3. At these rates, Plaintiff’s counsel
calculates total billable hours to be $11,000.50 in attorney’s fees and $518 in costs. See id. at 3–
4.

        The rates proposed by Faillace and Tucker are higher than the norm. “In this district,
courts generally award experienced wage-and-hour attorneys between $300 to $400 per hour.”
Perez Garcia v. Hirakegoma Inc., No. 17 Civ. 7608, 2020 WL 1130765, at *12 (S.D.N.Y. Mar.
9, 2020) (collecting cases); see also Hernandez v. JRPAC Inc., No. 14 Civ. 4176, 2017 WL
66325, at *3 (S.D.N.Y. Jan. 6, 2017) (noting FLSA partners typically receive $400 per hour,
senior associates $300 per hour, and junior associates $225 per hour). Following the norms in
this district, the Court will reduce Faillace and Tucker’s rates to $400 and $300 per hour,
respectively, for purposes of calculating the lodestar and calculates Plaintiff’s counsel’s lodestar
to be $9,589.

       Plaintiff’s counsel’s requested fee award of $12,124.53 represents, therefore, one third of

                                                  3
          Case 1:19-cv-09226-AT Document 25 Filed 06/25/20 Page 4 of 4



the Settlement, and approximately 1.26 times the lodestar amount calculated by the Court.
“Courts in this District have concluded that a multiplier near 2 should, in most cases, be
sufficient compensation for the risk associated with contingent fees in FLSA cases.” Lazo v.
Kim’s Nails at York Ave., Inc., No. 17 Civ. 3302, 2019 WL 95638, at *2–3 (S.D.N.Y. Jan. 2,
2019 (internal quotation marks and citation omitted) (collecting cases); see also Pinzon v. Jony
Food Corp., No. 18 Civ. 105, 2018 WL 2371737, at *3 (S.D.N.Y. May 24, 2018) (awarding
counsel a third of the settlement amount, which was greater than two times the lodestar, in early
settlement and recognizing “the importance of encouraging the swift resolution of cases like this
one and avoiding creating a disincentive to early settlement—particularly where such settlement
has provided Plaintiff with a substantial and speedy result” (internal quotation marks, alterations,
and citation omitted)). Accordingly, the Court will not disturb the fee-and-cost award agreed
upon in the Settlement.

                                         CONCLUSION

        The parties’ motion for settlement approval is GRANTED. The Clerk of Court is
directed to close this case.

       SO ORDERED.

Dated: June 25, 2020
       New York, New York




                                                 4
